          Case 3:20-cv-04283-VC Document 22 Filed 09/30/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  MANDINGO HAYES,                                    Case No. 20-cv-04283-VC
                  Plaintiff,
                                                     ORDER GRANTING MOTION TO
          v.                                         DISMISS WITH LEAVE TO AMEND
  DEDRICK RILEY, et al.,                             Re: Dkt. No. 9
                  Defendants.

       Mandigo Hayes sued Officer Dedrick Riley and the City of Richmond under 42 U.S.C. §

1983 for violations of the First and Fourth Amendment. The complaint alleges that Officer Riley

beat Hayes with a baton after Hayes used his cell phone to record Officer Riley attempting to

tow Hayes’ car, and that Officer Riley has engaged in three prior acts of violent misconduct. The

complaint further alleges that the City of Richmond has “a history of retaining and protecting

officers” who are violent criminals, as evidenced by Officer Riley’s continued service on the

force and by the City’s treatment of another police officer (Officer Wang) who was allegedly
associated with a drug cartel. The City has filed a motion to dismiss, arguing that Hayes failed to

plead sufficient facts to state a claim for municipal liability. The motion is granted, but with

leave to amend.

       A local government can be held liable under section 1983 for the actions of its employees

under three possible theories: (1) the government had an unconstitutional policy or custom; (2)

the government’s failure to train or failure to investigate and discipline its employees showed

deliberate indifference to the plaintiff’s constitutional rights; and (3) an employee with final

policy making authority committed the constitutional violation or ratified the unconstitutional
actions of a subordinate. See Rodriguez v. County of Los Angeles, 891 F.3d 776, 802-03 (9th Cir.
            Case 3:20-cv-04283-VC Document 22 Filed 09/30/20 Page 2 of 5




2018).

         The complaint makes passing reference to the City having “ratified” Officer Riley’s

alleged attack on Hayes but does not provide any further factual allegations supporting these

conclusory statements. Moreover, Hayes appears to abandon any claims of ratification in his

opposition to the motion to dismiss, arguing only that the complaint sufficiently alleges that the

City’s failure to enact certain policies and failure to investigate and discipline its employees

caused his injuries.

         The complaint also does not allege facts supporting a failure to train theory. “A pattern of

similar constitutional violations by untrained employees is ordinarily necessary to demonstrate

deliberate indifference for purposes of failure to train.” Connick v. Thompson, 563 U.S. 51, 62

(2011) (quotation omitted). Only when a city is on “actual or constructive notice that a particular

omission in [its] training program causes city employees to violate citizens’ constitutional rights”

can the city “be deemed deliberately indifferent.” Id. at 61. The case law is admittedly unclear as

to how many prior incidents—and how alike they must be—suffice to allege a pattern of similar

constitutional violations. See Gonzalez v. County of Merced, 289 F.Supp.3d 1094, 1099 (E.D.

Cal. 2017). However, the complaint focuses almost entirely on the actions of Officer Riley, and

it is clear that “evidence of the failure to train a single officer is insufficient to establish a

municipality’s deliberate policy.” Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir.
2007). The complaint’s allegations relating to Officer Wang and the city’s decision to place him

on administrative leave do not cure these deficiencies. To survive a motion to dismiss, a claim of

deliberate indifference based on a city’s failure to train requires more information about prior

instances of officer misconduct, what those incidents entailed, what the city knew (or should

have known) about the incidents, and what training protocols could have been implemented to

prevent similar incidents from reoccurring. See Hyun Ju Park v. City & County of Honolulu, 952

F.3d 1136, 1142-43 (9th Cir. 2020).

         Relatedly, the complaint’s hodge-podge of failure to train theories is not sufficiently
precise. The complaint alleges that the city failed to train officers in a way that violated a range


                                                    2
           Case 3:20-cv-04283-VC Document 22 Filed 09/30/20 Page 3 of 5




of constitutional rights, including, among others, the right to be free from excessive force, the

right to timely access to medical care, and the right to film police officers who are interacting

with the public. The nature of these rights varies widely—as does the training that could prevent

their violations—but the complaint does not include allegations relating to each of them. For

example, there are no allegations at all about any officer failing to provide timely access to

medical care. Because a claim of deliberate indifference based on a city’s failure to train requires

a “pattern of similar constitutional violations” that would put a city “on notice that specific

training was necessary to avoid this constitutional violation,” allegations specific to each alleged

constitutional violation are necessary. Connick, 563 U.S. at 62-63. Put differently, Hayes cannot

rely solely on allegations that officers violated one constitutional right (such as the right to be

free from excessive force) to show that the city was on notice that officers were violating a

separate and distinct constitutional right (such as the right to timely medical care or the right to

film police officers).

        Viewing the complaint as a whole, Hayes appears primarily to be attempting to allege

municipal liability based on the City’s failure to discipline Officer Riley for prior acts of

misconduct. Hayes comes closer to stating a claim under this theory of municipal liability.

Unlike a failure to train claim, “the Ninth Circuit has accepted that the actions of a single officer

might be enough to support” a failure to discipline claim. Milke v. City of Phoenix, 2016 WL
5339693, at *16 (D. Ariz. Jan. 8, 2016). For example, the Ninth Circuit has held that a district

court abused its discretion by excluding all evidence related to prior complaints about and

investigations into one officer’s conduct because the exclusion “entirely prevented [the plaintiff]

from developing a potentially meritorious Monell claim” and the evidence of that one officer’s

history was “critical” to this claim. Velazquez v. City of Long Beach, 793 F.3d 1010, 1028 (9th

Cir. 2015). For that reason, allegations that a city “repeatedly refused, or failed to take

appropriate corrective action against [one officer]” when that officer has “numerous incidents of

misconduct” may form the basis for liability against the city employing that officer. Haflich v.
McLeod, 2010 WL 5665043, at *4 (D. Mont. Dec. 29, 2010).


                                                  3
           Case 3:20-cv-04283-VC Document 22 Filed 09/30/20 Page 4 of 5




        The City, invoking the Supreme Court’s ruling in Connick, asserts that the complaint’s

allegations about Officer Riley’s prior acts of misconduct (and the City’s failure to discipline

him for that misconduct) cannot give rise to a failure to discipline claim because the prior acts

are different from one another, and different from the alleged misconduct in this case. As an

initial matter, the alleged incidents are not that different. The complaint alleges that Officer Riley

previously beat up a suspected drug offender while the suspect was handcuffed and failed to

report it; beat a homeless man with his baton and then lied about doing so; and punched a

neighbor in the face while off duty (but after brandishing his semi-automatic handgun and police

badge). With respect to the present incident, the complaint alleges that Officer Riley beat Hayes

with his baton in retaliation for him exercising his First Amendment rights to film Officer Riley

while Riley attempted to tow Hayes’ car. The alleged uses of force are quite similar.

        But more importantly, the City is wrong to invoke Connick in this context. In Connick,

the Court held that four reversals of convictions over the course of a decade on grounds that

prosecutors committed Brady violations could not support a failure to train claim based on a later

Brady violation because the prior violations were not similar to the later one. Connick, 563 U.S.

at 62-63. But the prior violations in Connick were committed by different actors in different

contexts, and were being used to advance an office-wide failure to train theory. The Court did

not address a situation where, like here, past constitutional violations were allegedly committed
by the same officer in the context of a failure to discipline claim. If the same officer repeatedly

violates the constitutional rights of a city’s residents, and the city is on notice of these violations

and fails to properly discipline the officer, by definition the city is deliberately indifferent to the

likelihood that the officer will continue to commit constitutional violations in the future. See

Milke, 2016 WL 5339693, at *16; Haflich, 2010 WL 5665043, at *4. In a case like that, it

typically will not matter whether the prior acts of misconduct were similar or different.

Accordingly, even putting aside the differences between a prosecutor’s office and a police




                                                   4
           Case 3:20-cv-04283-VC Document 22 Filed 09/30/20 Page 5 of 5




department, the logic of Connick does not apply to Hayes’s failure to discipline claim.1

        Nonetheless, the complaint still fails to state a claim for municipal liability based on the

City’s failure to discipline Officer Riley. First, the allegations of his prior acts of misconduct are

sometimes vague. Second, the complaint makes even more vague references to prior efforts by

the City to discipline Officer Riley. Depending on the facts, these efforts could undercut a claim

for failure to discipline.

        Hayes’ complaint is thus dismissed with leave to amend. Any amended complaint should

be filed within 21 days of this order. Responses are due 21 days after the filing of the amended

complaint.

        IT IS SO ORDERED.

Dated: September 30, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




1
 Indeed, it seems doubtful that the Court would have reached the same result in Connick if the
very prosecutor responsible for committing the Brady violation had seen multiple prior
convictions reversed for Brady violations, and if the office had done nothing to discipline that
prosecutor.


                                                  5
